Case 2:19-cv-00280-GW-FFM Document 88 Filed 04/17/20 Page 1 of 2 Page ID #:1148
                                                                                   JS-6

 1 LAW OFFICES OF DALE K. GALIPO
     Dale K. Galipo (SBN 144074)
 2 E-mail: dalekgalipo@yahoo.com
     Melanie T. Partow (SBN 254843)
 3 E-mail: mpartow@galipolaw.com
     21800 Burbank Blvd., Suite 310
 4 Woodland Hills, CA 91367

 5
     Tel: (818) 347-3333
     Fax: (818) 347-4118
 6
   LAW OFFICE OF RICARDO PEREZ
 7 Ricardo Perez (SBN 275480)
   10919 Lakewood Blvd., Suite 203
 8 Downey, CA 90241
   Tel: (562) 862-1700
 9 Fax: (562) 862-1722

10 LAW OFFICES OF VICKI I. SARMIENTO
     A Professional Corporation
11 VICKI I. SARMIENTO, SBN 134047

12 333 North Garfield Avenue
   Alhambra, California 91801
13 vsarmiento@vis-law.com
   Telephone: (626) 308-1171
14 Facsimile : (626) 308-1101

15 Attorneys for PLAINTIFF,
     MARCO CONTRERAS
16

17
                     UNITED STATES DISTRICT COURT FOR THE
18                      CENTRAL DISTRICT OF CALIFORNIA
19    MARCO CONTRERAS, individually.                 Case No.: 2:19-cv-00280-GW-FFM
20
                             PLAINTIFF,              [Hon. GEORGE H. WU ]
21
                       vs.                           [PROPOSED] ORDER GRANTING
22                                                   STIPULATION TO DISMISS ENTIRE
      CITY OF COMPTON, et al.,
23
                                                     ACTION WITH PREJUDICE
                              DEFENDANTS.
24

25
26


                                                 1                   Case No. 2:19-cv-00280
                             ORDER GRANTING STIPULATION TO DISMISS CASE
Case 2:19-cv-00280-GW-FFM Document 88 Filed 04/17/20 Page 2 of 2 Page ID #:1149
